Citation Nr: 1517824	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  07-28 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to February 1990 and on active duty for training from May 1, 1992 to May 9, 1992, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2011 and May 2013, the Board remanded the current issues for further evidentiary development.  Also remanded by the Board were the issues of entitlement to service connection for tinnitus and a low back injury.  In July 2013 and August 2013, the RO granted service connection for a low back disability and tinnitus, respectively.  Therefore, those issues have been resolved and are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

In its May 2013 decision the Board referred the issue of entitlement to service connection for a right knee disability.  It is unclear whether that claim has been addressed by the agency of original jurisdiction (AOJ) to date.  Therefore, the Board again refers it to the AOJ for appropriate action, if none has been taken.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran was afforded VA audiological examinations in February 2008 and June 2013.  The February 2008 examiner found that the Veteran had clinically normal hearing in both ears.  Although the 2013 VA examiner confirmed that the Veteran did have left ear hearing loss for VA purposes, she opined that the current hearing loss was not related to service, because the Veteran's hearing in both ears during service was normal.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, an addendum opinion is needed.  Furthermore, although right ear hearing loss as defined in 38 C.F.R. § 3.385 has generally not been documented during the claim period on VA examinations, one private audiometric test conducted in 2009 did document levels of right ear hearing loss that met the VA criteria.  Based on the foregoing, the Board finds that an additional VA examination is warranted.

Regarding the Veteran's claim for service connection for a left shoulder disability,  a VA examiner stated in February 2008 that he could not determine whether the Veteran's left shoulder disability was related to service without resorting to speculation.  In June 2013, a VA examiner opined that the Veteran's current left shoulder disability was less likely than not incurred in or caused by an in-service event or injury, because there were no entries in his service treatment records documenting shoulder problems.  However, the claims file contains a service treatment record documenting medical treatment for left shoulder pain in July   2001 after a bucket of compost was dropped on the Veteran's arm.  The record notes that the Veteran was on active duty for training at the time of the injury.  A follow-up treatment note states that the Veteran was experiencing left shoulder   pain that radiated to his elbow after an approximately 100 pound bucket of compost 

was dropped on his forearm, hyperextending his elbow.  Based on the foregoing, the Board finds that an additional medical opinion that addresses both the July 2001 service incident and a post-service shoulder injury the Veteran incurred at work in 2002 is necessary prior to adjudication of the claim.

Updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for hearing loss and/or a left shoulder disability since May 2013.  If the necessary releases are provided, request any records that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since March 2014.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination.  The claims file should be reviewed in conjunction with the examination.  Following review      of the claims file and examination of the Veteran, the audiologist should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to service.  In rendering the opinion, the audiologist should address the significance of the results of the Veteran's in-service audiograms and explain why his current hearing loss is/is not merely a delayed response to in-service noise exposure.

3.  Return the claims file to the VA examiner who performed the June 2013 shoulder examination, if available.  If that examiner is not available, the claims   file should be forwarded to another examiner of similar   or greater qualifications to obtain the requested opinion.  The June 2013 examination report and the claims file should be reviewed.  If a new examination is deemed necessary, one should be scheduled.

Following review of the claims file, the examiner should provide an opinion as to whether the Veteran's current left shoulder disability is at least as likely as not (50 percent or greater probability) related to service, to include the July 2001 incident during active duty for training in which an approximately 100 pound bucket was dropped on his left arm resulting in left shoulder pain.  The examiner should also discuss the significance, if any, of the left shoulder injury the Veteran incurred at work in October 2002.  A rationale for the conclusions reached should be provided.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






